 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   X. LARRY JOSEPH THOMAS,                      Case No.: 3:19-cv-02181-JAH-RBB
     CDCR #J-05107,
12
                                     Plaintiff,   ORDER:
13
                        vs.                       (1) GRANTING MOTIONS
14
     RICHARD J. DONOVAN                           TO PROCEED IN FORMA PAUPERIS
15   CORRECTIONAL FACILITY                        [ECF Nos. 4, 7]
16   WARDEN; PSYCHIATRY
     SUPERVISOR ADMINISTRATORS;                   (2) DENYING MOTION TO APPOINT
17   C/O GONZALEZ, Sergeant;                      COUNSEL [ECF No. 2]
18   C/O TAYLOR; C/O AA JONES;
     C/O TORRES; C/O A. VALENCIA,                 AND
19
                                  Defendants.     (3) DISMISSING COMPLAINT
20
                                                  FOR FAILING TO STATE A CLAIM
21                                                PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                  AND 28 U.S.C. § 1915A(b)
22
23
24         Plaintiff X. Larry Joseph Thomas, currently incarcerated at Richard J. Donovan
25   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, has filed a
26   civil rights Complaint pursuant to 42 U.S.C. § 1983. See “Compl.,” ECF No. 1 at 1.
27         Plaintiff broadly asserts three claims for relief: (1) A. Valencia, a RJD
28   Correctional Officer assigned to the CCCMS Program C-Yard property room, negligently
                                                  1
                                                                             3:19-cv-02181-JAH-RBB
 1   failed to locate $355 worth of his personal property; id. at 3, (2) Sergeant A. Gonzalez
 2   failed to adequately investigate after Plaintiff was “attacked by a[t] least six or more
 3   untrained … correctional officers,” on an unspecified occasion, and “did not make sure
 4   [Plaintiff] received the proper medical treatment” afterward, id. at 4; and (3) Correctional
 5   Officer Torres “fraudulently made … false claims” with respect to the confiscation,
 6   receipt, and storage of his lost property, and is “continuing [to] retaliate” against him. Id.
 7   at 5. Plaintiff asks to be “reimburse[d] in [the] amount[] [of] $10,000.” Id. at 6.
 8          He has not paid the filing fee required by 28 U.S.C. § 1914(a); instead, Plaintiff
 9   has filed two separate Motions to Proceed In Forma Pauperis (“IFP”) pursuant to 28
10   U.S.C. § 1915(a), and a Motion to Appoint Counsel pursuant to 28 U.S.C. § 1915(e)(1).
11   See ECF Nos. 2, 4, 7.
12   I.     Motions to Proceed IFP
13          All parties instituting any civil action, suit or proceeding in a district court of the
14   United States, except an application for writ of habeas corpus, must pay a filing fee of
15   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
16   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
17   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
18   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
19   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
20   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
21   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
22   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
23          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
24   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                            3:19-cv-02181-JAH-RBB
 1   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
 2   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
 3   trust account statement, the Court assesses an initial payment of 20% of (a) the average
 4   monthly deposits in the account for the past six months, or (b) the average monthly
 5   balance in the account for the past six months, whichever is greater, unless the prisoner
 6   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
 7   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 8   preceding month’s income, in any month in which his account exceeds $10, and forwards
 9   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
10   Bruce, 136 S. Ct. at 629.
11         In support of his IFP Motions, Plaintiff has submitted a copy of his CDCR Inmate
12   Statement Report together with a prison certificate certified by an RJD accounting officer
13   See ECF No. 3 at 1-3; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at
14   1119. These statements show Plaintiff carried an average monthly balance of $.75, had
15   $.75 in average monthly deposits credited to his account over the 6-month period
16   immediately preceding the filing of his Complaint, and an available balance of zero at the
17   time of filing. See ECF No. 3 at 1, 3.
18         Therefore, the Court GRANTS Plaintiff’s Motions to Proceed IFP (ECF Nos. 4,
19   7), and assesses no initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28
20   U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
21   bringing a civil action or appealing a civil action or criminal judgment for the reason that
22   the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
23   Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4)
24   acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
25   “failure to pay ... due to the lack of funds available to him when payment is ordered.”).
26   The Court will direct the remaining balance of the $350 total fee owed in this case be
27   collected by the agency having custody of the prisoner and forwarded to the Clerk of the
28   Court pursuant to 28 U.S.C. § 1915(b)(2).
                                                   3
                                                                               3:19-cv-02181-JAH-RBB
 1   II.   Motion to Appoint Counsel
 2         Plaintiff also seeks the appointment of counsel because he is indigent and unable to
 3   afford a lawyer. See ECF No. 2.
 4         However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
 5   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
 6   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
 7   “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of
 8   America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion may be exercised only
 9   under “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017
10   (9th Cir. 1991). A finding of exceptional circumstances requires the Court “to consider
11   whether there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is
12   unable to articulate his claims in light of the complexity of the legal issues involved.’”
13   Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d
14   at 970).
15          As currently pleaded, Plaintiff’s Complaint demonstrates neither the likelihood of
16   success nor the legal complexity required to support the appointment of pro bono counsel
17   pursuant to 28 U.S.C. § 1915(e)(1). See Terrell, 935 F.3d at 1017; Palmer, 560 F.3d at
18   970. First, while Plaintiff may not be formally trained in law, his Complaint, together
19   with the attached exhibits, as liberally construed, see Erickson v. Pardus, 551 U.S. 89, 94
20   (2007), show he nevertheless is fully capable of articulating the circumstances relevant to
21   his purported claims‒‒none of which appear complex. Agyeman, 390 F.3d at 1103.
22   Second, for the reasons discussed more fully below, Plaintiff’s Complaint requires sua
23   sponte dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b), and, even
24   assuming he is able to amend, it is simply too soon to tell whether he will be likely to
25   succeed on the merits of any potential constitutional claim. Id.; cf. Garcia v. Smith, 2012
26   WL 2499003, at *3 (S.D. Cal. June 27, 2012) (noting that even if a prisoner’s claims
27   survive Defendants’ Motion to Dismiss, it may be “too early to determine the likelihood
28   of success on the merits.”).
                                                   4
                                                                               3:19-cv-02181-JAH-RBB
 1           Therefore, the Court finds no “exceptional circumstances” currently exist and
 2   DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 2) without prejudice on that
 3   basis. See, e.g., Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming denial of
 4   counsel where prisoner could articulate his claims in light of the complexity of the issues
 5   involved, and did not show likelihood of succeed on the merits).
 6   III.    Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b)
 7           A.    Standard of Review
 8           Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
 9   answer screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these
10   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
11   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
12   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
13   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
14   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
15   ensure that the targets of frivolous or malicious suits need not bear the expense of
16   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting
17   Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
18           “The standard for determining whether a plaintiff has failed to state a claim upon
19   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal
20   Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
21   668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
22   (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the
23   familiar standard applied in the context of failure to state a claim under Federal Rule of
24   Civil Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
25   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
26   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
27   1121.
28   ///
                                                     5
                                                                                  3:19-cv-02181-JAH-RBB
 1          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 2   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 3   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
 4   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
 5   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
 6   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 7   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 8   (9th Cir. 2009).
 9          B.      Plaintiff’s Allegations
10          As previously summarized, Plaintiff’s Complaint sets out three separate claims for
11   relief against three RJD officials: Valencia, Gonzalez, and Torres. See Compl. at 3‒5. In
12   Claims 1 and 3, which appear to involve the same incident, Plaintiff claims Torres and
13   Valencia negligently failed to account for, itemize, or properly store his personal
14   belongings after they were purportedly confiscated from his cell on June 11, 2018, and
15   then failed to relocate his missing property after he realized it was missing on August 30,
16   2018. Id. at 3, 5, 11‒13, 17‒35. In Claim 2, Plaintiff claims Sergeant Garcia failed to
17   conduct an investigation and ensure he was provided appropriate medical care after he
18   was “attacked” by “six or more untrained … correctional officers” on some unspecified
19   occasion. Id. at 4. But he offers no further detail related to the incident, and none of the
20   exhibits he has attached to his Complaint include any reference to it.2
21   ///
22
23
     2
        While “it is not the Court’s duty,” when screening a complaint pursuant to 28 U.S.C. § 1915(e) and
24   § 1915A “to wade through exhibits to determine whether cognizable claims have been stated,” Woodrow
25   v. Cty. of Merced, No. 1:13‒cv‒01505‒AWI, 2015 WL 164427, at *4 (E.D. Cal. Jan 13, 2015), the Court
     has reviewed the exhibits Plaintiff attached to his Complaint in order to divine at least some basic
26   understanding as to the circumstances surrounding Claim 2 and Sergeant Gonzalez’s alleged failures with
     respect to Plaintiff’s plight. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (reaffirming liberal
27   construction of pro se pleadings after Iqbal). All those exhibits involve only Plaintiff’s efforts to aggrieve
     his lost property, however. None include any mention of an excessive force incident, RJD’s Warden,
28   Psychiatry Supervisor Administrators, Sergeant Gonzalez, Officer Jones, or Officer Taylor.
                                                           6
                                                                                            3:19-cv-02181-JAH-RBB
 1         And while Plaintiff’s factual allegations as to Valencia, Gonzalez, and Torres are
 2   sparse, he alleges no facts whatsoever as to the involvement of the remaining RJD
 3   officials he has also included in the caption and identified as parties: RJD’s Acting
 4   Warden, Psychiatry Supervisor Administrators, C/O AA Jones, or C/O A. Taylor. Id. at 2.
 5         C.     42 U.S.C. § 1983
 6         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
 7   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
 8   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
 9   allege two essential elements: (1) that a right secured by the Constitution or laws of the
10   United States was violated, and (2) that the alleged violation was committed by a person
11   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
12   789 F.3d 1030, 1035-36 (9th Cir. 2015).
13         D.     Claims 1 & 3: Property Deprivation ‒ Defendants Valencia & Torres
14         “The Fourteenth Amendment’s Due Process Clause protects persons against
15   deprivations of life, liberty, or property; and those who seek to invoke its procedural
16   protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
17   U.S. 209, 221 (2005).
18         Ordinarily, due process of law requires notice and an opportunity for some kind of
19   hearing prior to the deprivation of a significant property interest. Sinaloa Lake Owners
20   Ass’n v. City of Simi Valley, 882 F.2d 1398, 1405 (9th Cir. 1989). However, neither the
21   negligent nor intentional deprivation of property states a due process claim under section
22   1983 if the deprivation was random and unauthorized. Parratt v. Taylor, 451 U.S. 527,
23   535-44 (1981) (state employee negligently lost prisoner’s hobby kit), overruled in part on
24   other grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468
25   U.S. 517, 533 (1984) (intentional destruction of inmate’s property). The availability of an
26   adequate state post-deprivation remedy, e.g. a state tort action, precludes relief because it
27   provides sufficient procedural due process. See Zinermon v. Burch, 494 U.S. 113, 128
28   (1990) (where state cannot foresee, and therefore provide meaningful hearing prior to the
                                                   7
                                                                               3:19-cv-02181-JAH-RBB
 1   deprivation, a statutory provision for post-deprivation hearing or a state common law tort
 2   remedy for erroneous deprivation satisfies due process); King v. Massarweh, 782 F.2d
 3   825, 826 (9th Cir. 1986) (same). The Ninth Circuit has long recognized that California
 4   law provides such an adequate post-deprivation remedy. Barnett v. Centoni, 31 F.3d 813,
 5   816-17 (9th Cir. 1994) (citing CAL. GOV’T CODE §§ 810-895).
 6          Thus, deprivations of property resulting from negligence, or the “mere lack of due
 7   care,” as Plaintiff alleges here, do not deny due process at all, and must be redressed
 8   through a state court damages action. 3 See Daniels, 474 U.S. at 328 (“[T]he Due Process
 9   Clause is simply not implicated by a negligent act of an official causing unintended loss
10   of or injury to life, liberty, or property.”); id. at 330 (“‘To hold that this kind of loss is a
11   deprivation of property within the meaning of the Fourteenth Amendment seems not only
12   to trivialize, but grossly to distort the meaning and intent of the Constitution.’” (quoting
13   Parratt, 451 U.S. at 545 (Stewart, J., concurring)). In fact, the Supreme Court has
14   explicitly warned against turning the Fourteenth Amendment and § 1983 into a “font of
15   tort law to be superimposed upon whatever systems may already be administered by the
16   States.” See Paul v. Davis, 424 U.S. 693, 701 (1976).
17   ///
18
19
20   3
       The Court notes Plaintiff also claims “C/O Torres [is] continuing [to] retaliate against [him].” See Compl.
21   at 5. But he offers no additional “factual content that allows the court to draw the reasonable inference
     that [Torres] is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “While legal conclusions can
22   provide the framework of a complaint, they must be supported by factual allegations.” Id. at 679. To state
     a claim for relief based on retaliation, a prisoner must satisfy five essential pleading elements. Brodheim
23   v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). First, he must allege that the retaliated-against conduct is
     protected. Watison, 668 F.3d at 1114. Second, he must allege the defendant took adverse action against
24   him. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, he must allege a causal connection
25   between the adverse action and his protected conduct. Watison, 668 F.3d at 1114. Fourth, he must allege
     the “official’s acts would chill or silence a person of ordinary firmness from future First Amendment
26   activities.” Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis omitted). Fifth, he must allege
     “that the prison authorities’ retaliatory action did not advance legitimate goals of the correctional
27   institution....” Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); Watison, 668 F.3d at 1114–15; see
     also Contreras v. Diaz, No. 19-CV-02108-BAS-WVG, 2020 WL 133890, at *6 (S.D. Cal. Jan. 13, 2020).
28   As currently pleaded, Plaintiff’s Complaint meets none of these requirements.
                                                          8
                                                                                           3:19-cv-02181-JAH-RBB
 1         Thus, because Plaintiff claims Defendants Torres and Valencia negligently
 2   deprived him of personal property, any remedy he may have lies in state court and his
 3   federal action must be dismissed for failing to state a claim upon which § 1983 relief may
 4   be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii), § 1915A(b)(1); Lopez, 203 F.3d at 1126-
 5   27; Wilhelm, 680 F.3d at 1121.
 6         E.     Claim 2: Sergeant Gonzalez
 7         In Claim 2, Plaintiff contends, without more, that Sgt. Gonzalez failed to properly
 8   investigate and ensure he received “proper medical care” after an unexplained incident of
 9   “brutality” waged against him “by at least six or more untrained … correctional officers.”
10   See Compl. at 4. Because these “naked assertion[s]” are “devoid of [any] ‘further factual
11   enhancement,’ that ‘state[s] a claim to relief that is plausible on its face,’” Iqbal, 556 U.S.
12   at 678 (citation omitted), they too must be dismissed. See 28 U.S.C. § 1915(e)(B)(ii);
13   § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Wilhelm, 680 F.3d at 1121.
14         F.     Remaining Defendants
15         With respect to RJD’s Warden, Psychiatry Supervisor Administrators, C/O Taylor,
16   and C/O AA Jones, who are included as Defendants in the caption of Plaintiff’s
17   Complaint but not otherwise mentioned in the body of that pleading, he plainly fails to
18   state any claim upon which § 1983 relief may be granted. While a complaint need not
19   provide “detailed factual allegations,” it must assert “more than [] unadorned, the‒
20   defendant‒unlawfully‒harmed‒me accusation[s].” Iqbal, 556 U.S. at 678. Even pro se
21   litigants must “allege with at least some degree of particularity overt acts which
22   defendants engaged in” in order to state a plausible claim for relief. See Jones v. Cmty.
23   Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984).
24         Thus, for all these reasons, the Court dismisses Plaintiff’s Complaint in its entirety
25   for failing to state a claim upon which § 1983 relief may be granted pursuant to 28 U.S.C.
26   § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Watison, 668
27   F.3d at 1112.
28   ///
                                                    9
                                                                                3:19-cv-02181-JAH-RBB
 1          G.      Leave to Amend
 2           In light of his pro se status, the Court will grant Plaintiff leave to amend his
 3   pleading deficiencies, if he can.4 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir.
 4   2015) (“A district court should not dismiss a pro se complaint without leave to amend
 5   [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the
 6   deficiencies of the complaint could not be cured by amendment.’”) (quoting Akhtar v.
 7   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)).
 8   IV.    Conclusion and Orders
 9          Based on the foregoing, the Court:
10          1.      GRANTS Plaintiff’s Motions to Proceed IFP pursuant to 28 U.S.C.
11   § 1915(a) (ECF Nos. 4, 7).
12          2.      ORDERS the Secretary of the CDCR, or his designee, to collect from
13   Plaintiff’s trust account the full $350 filing fee owed in this case, and to submit to the
14   Clerk of the Court monthly payments in an amount equal to twenty percent (20%) of the
15   preceding month’s income, each time the amount in his account exceeds $10 pursuant to
16   28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY
17   THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
18
19
20   4
       In this regard, the Court notes Plaintiff’s failure to allege any facts with respect to the bulk of his claims
21   makes it difficult to determine whether his purported causes of action are in fact duplicative of ones he
     has raised, and has already had dismissed, in a previous lawsuit filed against many of the same RJD
22   correctional officials. See Thomas v. Valencia, et al., S. D. Cal. Civil Case No. 3:19-cv-00774-BAS-MSB
     (ECF Nos. 1, 9, 13, 18); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (court “‘may take notice
23   of proceedings in other courts, both within and without the federal judicial system, if those proceedings
     have a direct relation to matters at issue.’”) (citation omitted). Plaintiff is hereby cautioned that should his
24   Amended Complaint reveal that he is, in fact, “merely repeat[ing] pending or previously litigated claims,”
25   his case will be dismissed as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1), and
     without further leave to amend. Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); see also
26   Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688–89 (9th Cir. 2007) (“[I]n assessing whether the
     second action is duplicative of the first, we examine whether the causes of action and relief sought, as well
27   as the parties or privies to the action, are the same.”), overruled on other grounds by Taylor v. Sturgell,
     553 U.S. 880, 904 (2008); Lopez, 203 F.3d at 1127 n.8 (noting that if a Plaintiff’s claims are frivolous,
28   “there is by definition no merit to the underlying action and so no reason to grant leave to amend.”).
                                                           10
                                                                                             3:19-cv-02181-JAH-RBB
 1         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
 2   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 3         4.     DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 2).
 4         5.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 5   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and GRANTS him leave
 6   to file an Amended Complaint which cures the deficiencies of pleading noted on or
 7   before March 2, 2020.
 8         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 9   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
10   state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),
11   § 1915A(b)(1), and his failure to prosecute in compliance with a court order requiring
12   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
13   not take advantage of the opportunity to fix his complaint, a district court may convert the
14   dismissal of the complaint into a dismissal of the entire action.”).
15         IT IS SO ORDERED.
16
17   Dated: January 21, 2020
18                                                Hon. John A. Houston
                                                  United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                   11
                                                                                 3:19-cv-02181-JAH-RBB
